 Case 3:20-cv-00133-JCH Document 50-4 Filed 03/19/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :      CIVIL ACTION NO.
                      PLAINTIFF                     :      3:20-cv-00133-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, MARVIN CHUN,                       :
MARK SCHENKER, PETER SALOVEY AND                    :
JESSIE ROYCE HILL                                   :
                                                    :
                      DEFENDANTS                    :
                                                    :      MARCH 19, 2020


                      DECLARATION OF EDWARD A. SNYDER

       I, Edward A. Snyder, states that:

       1.     I am over the age of eighteen years and believe in the obligation of an oath. I

make this affidavit based on my personal knowledge and in my capacity as a Professor of

Economics at the Yale University School of Management.

       2.     I have been informed of the following: In response to a direction from the

Superintendent of Yale’s Old Campus that he vacate a basement room of Welch Hall, Mr.

Jakub Madej stated that I had given him permission to live in that room.

       3.     I did not provide any such permission to Mr. Madej, nor would I have any

authority to do so. I am a Professor in the School of Management, a graduate program. I have

never had any administrative or academic responsibilities for Yale College.
 Case 3:20-cv-00133-JCH Document 50-4 Filed 03/19/20 Page 2 of 3




Dated at West Falmouth, Massachusetts this 19th day of March 2020.




                                                  _______________________________
                                                  Edward A. Snyder




                                            2
 Case 3:20-cv-00133-JCH Document 50-4 Filed 03/19/20 Page 3 of 3




                                  CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                 3
